DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because it is not constituted of black lines on white background.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
the edges, detachment member, and attachment member as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2008/0017332 (hereinafter Daly).
	Regarding claim 1, Daly discloses a fabric curtain capable being used as a shower curtain comprising: a fabric body (20A-20F) having a top edge (top edge of 20A and 20B), a bottom edge (about 25 in Fig. 2), a first side edge (where 20C is pointing in Fig. 2) and a second side edge (where 20D is pointing); and a detachment member (zippers 21A, 21C in Fig. 2) that is substantially parallel to the top edge and bottom edge and intersects the first side edge, wherein, when the detachment member is in a detached position (un-zipped position), the fabric body comprises an upper fabric portion (panel 20C in Fig. 2) that is separated from a lower fabric portion (panel 20E in Fig. 2) such that the upper fabric portion is configured to move independently from the lower fabric portion.
	Regarding claim 9, the shower curtain of claim 1, wherein the detachment member comprises a plurality of detachment members (zippers 21A, 21C in Fig. 2), wherein each detachment member disposed at a different horizontal location relative to the first side edge.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of US 5,148,580 (hereinafter Dyckow).
	Regarding claim 2, Daly teaches all of the claimed limitations as discussed above except for an attachment member in a location near where the detachment member intersects the first side edge, wherein the attachment member is configured to secure the lower fabric portion to a shower enclosure when it is detached from the upper fabric portion.  Attention is directed to the Dyckow reference which teaches a kit (attachment member as claimed) for use to fasten the side edge of a curtain to an adjacent wall of a shower enclosure “for sealingly and removably joining at least one edge of a shower curtain to a wall of the shower enclosure” (see col. 1, lines 52-55).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effective filed to employ, on the first side edge of Daly’s curtain when use in a shower enclosure, an attachment member as taught by Dyckow in order to sealingly and removably join at least one edge of the Daly’s curtain to a wall of the shower enclosure so as to fully seal this enclosure.  In doing so, the Daly’s upper and lower fabric portions would include attachment member as shown in Fig. 2 of Dyckow, wherein upon detached of the upper fabric portion, the attachment member of the lower fabric portion would obviously continue to secure the lower fabric portion to the shower enclosure.
	Regarding claim 3, the shower curtain of claim 2, wherein the attachment member of Daly and Dyckow comprises a magnet (see col. 3, lines 30-33 of Dyckow) configured to attach to a corresponding magnet of the shower enclosure.
.

Claim 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of US 4,070,735 (hereinafter Canaday).
	Daly teaches all of the claimed limitations as discussed above except for an attachment member in a location near where the detachment member intersects the first side edge, wherein the attachment member is configured to secure the lower fabric portion to a shower enclosure when it is detached from the upper fabric portion.  Attention is directed to the Canaday reference which teaches a fastener 22 (attachment member as claimed) comprises a suction cup for use to fasten the side edge of a curtain to an adjacent wall of a shower enclosure for holding the curtain in place and preventing water to spray out of the enclosure (see col. 1, lines 10-25).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effective filed to employ, on the first side edge of Daly’s curtain when use in a shower enclosure, an attachment member which comprises a suction cup as taught by Canaday in order to hold the curtain in place and prevent water to spray out of the enclosure.  In doing so, the Daly’s upper and lower fabric portions would include attachment member as shown in Fig. 1 of Canaday, wherein upon detached of the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of Dyckow, as applied to claim 2 above, and further in view of US 5,911,265 (hereinafter Dreher) and US 2007/0199143 (hereinafter Cunningham).
	Daly and Dyckow teaches all of the claimed limitations as discussed above except for the attachment member comprises a nylon fabric coupling system configured to attach to a corresponding nylon fabric coupling system of the shower enclosure.  However, Dyckow teaches various fastening means can be used with a curtain system as alternative equivalent via the language “or the like” (see col. 3, lines 30-33 of Dyckow).  Attention is directed to the Dreher reference which teaches tie-back sashes (28, 30) as fastening means comprises cloth material (fabric coupling system as claimed).  Further attention is directed to the Cunningham reference which teaches nylon is well-known cloth material conventionally (see para. [0011] of Cunningham). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effective filed to employ, on the first side edge of Daly’s curtain when use in a shower enclosure as taught by Dyckow, an attachment member comprises a fabric coupling system configured to attach to a corresponding fabric coupling system of the shower enclosure as taught by Dreher in order to hold the curtain in place adjacent to the wall of the shower enclosure.  The use of nylon fabric as cloth material is well-known in the art as discloses by Cunningham.

7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of Cunningham.
Daly teaches all of the claimed limitations as discussed above but remain silent as to the fabric body comprises a waterproof material that is one of a plastic or a synthetic fiber.  Attention is directed to the Cunningham reference which teaches an analogous curtain that is made from plastic for waterproof cloth material such as nylon (see para. [0011] of Cunningham).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effective filed to make, the Daly fabric body, from a waterproof material that is one of a plastic or a synthetic fiber as taught by Cunningham as a matter of using known technique to improve similar devices in the same way.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of US 2,771,945 (hereinafter Wittrup).
Daly teaches all of the claimed limitations as discussed above wherein the detachment member is a zipper (see Figs. 4 and 5 of Daly).  Although the Daly zipper is not being a two-sided zipper, such that a first zipper handle is located on an insider surface of the shower curtain and a second zipper handle is located on an outside surface of the shower curtain.  Attention is directed to the Wittrup reference which teaches an analogous curtain having a detachment member being a two-sided zipper (see Fig. 8), such that a first zipper handle (31) is located on an insider surface of the shower curtain and a second zipper handle (32) is located on an outside surface of the shower curtain.  Accordingly, it would have been obvious to one of ordinary skill in the 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TUAN N NGUYEN/Primary Examiner, Art Unit 3754